Citation Nr: 0405202	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 (2003) 
beyond July 31, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran underwent surgery for the left foot bunion 
deformity on May 2, 2001; in a June 2001 rating decision, the 
RO granted temporary total disability benefits effective from 
May 2, 2001 through July 31, 2001.  

3.  Medical evidence shows continued need for convalescence 
and restricted weight bearing due to the May 2, 2001 left 
foot surgery extending into September 2001.


CONCLUSION OF LAW

The criteria for extension of temporary total disability 
benefits under the provisions of 38 C.F.R. § 4.30 through 
September 30, 2001 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Board acknowledges that there has not been compliance 
with VCAA notice and assistance requirements with respect to 
this claim.  However, given the disposition of the appeal, 
discussed below, the Board finds that failure to ensure 
compliance with the VCAA does not result in any prejudice to 
the veteran in this instance and therefore constitutes 
harmless error.  See 38 C.F.R. § 20.1102 (2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30 
(2003).  A temporary total rating is assigned under 38 C.F.R. 
§ 4.30 if treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  A 
total rating is effective the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release.  38 C.F.R. 
§ 4.30.  

A total rating under 38 C.F.R. § 4.30(a) may be extended for 
an additional one, two, or three months beyond the initial 
allowable three-month period for any of the conditions of 
entitlement listed therein.  38 C.F.R. § 4.30(b)(1).  
However, an additional extension of one to six months beyond 
the maximum combined original and extended periods of six 
months may be had only if surgery resulted in severe post-
operative residuals, or if there is immobilization by cast of 
one major joint or more without surgery, with the approval of 
the adjudication officer.  38 C.F.R. § 4.30(b)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  When reasonable doubt arises as to 
the degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

In this case, VA medical records showed that on May 2, 2001, 
the veteran underwent left first metatarsophalangeal joint 
fusion associated with his service-connected left foot bunion 
deformity.  Notes dated in May 2001, about two weeks after 
surgery, related that the veteran's physician anticipated 
that he would be completely unable to work for a minimum of 
two months.  In a June 2001 rating decision, the RO granted 
temporary total disability benefits under the provisions of 
38 C.F.R. § 4.30 from May 2, 2001 through July 31, 2001.  

In August 2001, the veteran submitted a claim for an 
extension of temporary total disability benefits, indicating 
that his doctor advised him that he would need to be off work 
for an additional six weeks.  VA outpatient notes dated in 
June 2001 indicated that the veteran remained in strict non-
weight bearing status and that X-rays demonstrated only very 
early healing of the fusion site.  Notes dated in late July 
2001 stated that X-rays taken at that time showed some early 
union at the fusion site.  The non-weight bearing cast was 
changed to a rigid sole post-operative shoe to be worn at all 
times.  The veteran was allowed partial weight bearing with 
advancement to total weight bearing as tolerated over the 
next month.  Notes from the veteran's September 17, 2001 
visit indicated that X-rays showed well healed fusion site.  
The veteran was returned to normal shoes.  It was noted that 
the physician did not think the veteran was capable of either 
lifting or pushing any heavy items (greater than 15 pounds) 
because of continued problems with the foot.  The veteran 
returned for follow up in October 2001.  Records from that 
visit related that the veteran was unable to work secondary 
to foot surgery from May 2, 2001 through September 17, 2001.  
At that time, he was released to normal activities and to 
return to work with limited restriction.    

The Board finds that, resolving doubt in the veteran's favor, 
an extension of temporary total disability benefits is 
warranted.  The original award of temporary total disability 
benefits was based on the physician's initial assessment that 
the veteran would be unable to work for a minimum of two 
months, or until July 2001.  However, medical evidence shows 
incomplete healing at the fusion site with restricted weight 
bearing through July 2001.  In fact, it was not until 
September 17, 2001, that his physician found complete fusion 
and released the veteran to essentially normal activity, to 
include work.  VA outpatient notes dated in October 2001 
specified that the veteran had been unable to work until 
September 17, 2001.  Although the provisions of 38 C.F.R. § 
4.30 do not include consideration of the ability to work, the 
Board is satisfied that the medical evidence demonstrates a 
continued need for convalescence with restricted weight 
bearing into September 2001.  Therefore, the Board finds that 
the evidence supports extension of temporary total disability 
benefits through September 30, 2001.  38 C.F.R. § 4.30(b)(1).        


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, extension of temporary total disability 
benefits under the provisions of 38 C.F.R. 
§ 4.30 through September 30, 2001 is granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



